Citation Nr: 0605445	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  98-04 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran had military service from October 1966 to October 
1968.  Service in Vietnam from March 1967 to March 1968 is 
indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In December 2001 and November 2004, this matter was remanded 
by the Board for additional development and adjudication.  
This having been completed, the matter is once again before 
the Board.

In this case, in its November 2004 remand, the Board noted 
that the veteran had raised the issue of entitlement to 
service connection for post-traumatic stress disorder.  From 
the Board's review of the record it does not appear that the 
RO has responded to the raised claim.  This matter is 
therefore again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era, and he is presumed to have been exposed to 
herbicides, including Agent Orange.

2.  The medical evidence does not indicate that the veteran 
has peripheral neuropathy, nor is the veteran shown to have a 
disease determined by VA to be associated with presumed 
exposure to herbicide agents in connection with service in 
the Republic of Vietnam during the Vietnam era.  





CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
active service, nor may its occurrence during service be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in letters dated in March 2004 
and January 2005, provided the veteran with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
Specifically, the veteran was furnished notice of the types 
of evidence needed in order to substantiate his claim of 
entitlement to service connection.  The veteran was informed 
of his responsibility to identify, or submit directly to VA, 
medical evidence that shows that the veteran had an injury or 
disease that began in or was aggravated by service, a current 
disability, and a relationship between the current disability 
and his military service.  The veteran was also informed that 
this evidence could consist of medical records or medical 
opinions, and was generally invited to send evidence relevant 
to his claim to VA.  

By way of April and June 1997 rating decisions, a March 1998 
Statement of the Case, and July 1998, July 2004, and August 
2005 Supplemental Statements of the Case, the veteran and his 
representative were advised of the basic law and regulations 
governing his claim, and the basis for the denial of the 
claim.  These documents, along with the RO's VCAA and 
development letters, also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the appellant's claim 
after the initial decision in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
August 2005 Supplemental Statement of the Case, and prior to 
the transfer and certification of the veteran's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the veteran and 
his representative have had time to consider the content of 
the notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service medical evidence, including private and 
VA medical reports and records, the veteran's testimony 
before the Board, and statements submitted by the veteran and 
his representative in support of the claim.  In addition, 
this matter was previously remanded by the Board in order to 
afford the veteran a VA examination in connection with his 
claim.  Finally, the Board notes that, in a March 2005 
statement, the veteran indicated that he did not have any 
additional information to provide.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.

II.  Analysis

In this case, the veteran seeks service connection for 
peripheral neuropathy, which he contends is attributable to 
Agent Orange exposure during his period of service in 
Vietnam.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  For certain chronic 
diseases, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a 
prescribed period following discharge from service.  
38 C.F.R. § 3.307, 3.309.  In addition, service connection 
may be established for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Service connection may also be granted when a veteran, who 
served in the Republic of Vietnam between January 1962 and 
May 1975, develops certain specified conditions within a 
particular time period after leaving the Republic of Vietnam.  
Under such circumstances, that particular disease is presumed 
to have been incurred in service unless there is affirmative 
evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307, 3.309(e).  The Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam is warranted for acute and 
subacute peripheral neuropathy.  38 C.F.R. § 3.309(e).

In addition, notwithstanding the foregoing presumption 
provisions, the United States Court of Appeals for the 
Federal Circuit has determined that a claimant is not 
precluded from establishing service connection for disability 
due to Agent Orange exposure with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998); See Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  Thus, the presumption is not the sole method by 
which an applicant may show causation, and thereby establish 
service connection.

In this case, there is no dispute that the veteran served in 
the Republic of Vietnam during the Vietnam era.  The 
discussion will therefore focus on whether the veteran has 
peripheral neuropathy and if so whether such condition is 
related to service.

In this regard the Board observes that the record does not 
show, nor does the veteran contend, that he had peripheral 
neuropathy during service or to a compensable degree within 
one year of his discharge.  Instead, the record indicates 
that the veteran began having symptoms of his condition in 
1985.  In a private treatment noted dated in March 1994, the 
veteran's physician indicated that in 1985 the veteran 
overstretched his arm while working out and developed pain in 
his arm and fingers.  The same report indicated that the 
veteran developed pain in his right leg in 1993.  An 
examination revealed normal straight leg raise, decreased 
strength in the right hand and decreased sensation in the 
right index finger.  

The record also reveals that the veteran was subjected to 
both right carpel tunnel decompression and right ulnar nerve 
decompression in 1989. Testing in 1993 revealed a C6-7 
cervical disc with root compression on the right and no 
evidence of spinal cord compression.  In June 1994, the 
veteran had a cervical laminectomy with right C7 root 
compression. 

Other private records indicate chronic, persistent neuralgic 
symptoms in the veteran's right upper extremity with 
indications that these symptoms may be due to cervical disc 
disease.  Body paresthesia, etiology unknown is also noted.  
And a private physician's report, dated in August 1998, 
indicated that the veteran had peripheral neuropathy 
documented by EMG testing in February 1998, that the 
veteran's only known risk for peripheral neuropathy was Agent 
Orange, and that the veteran's peripheral neuropathy was 
linked to his exposure to Agent Orange.  A VA treatment note 
however dated in June 2004, indicated, after testing, no 
evidence of peripheral neuropathy.  

In order to determine whether the veteran has peripheral 
neuropathy and, if so, whether such condition is related to 
his service, including exposure to Agent Orange, the veteran 
was afforded a VA examination in May 2005.  The examiner 
noted that the veteran's claims file was available and 
reviewed in connection with the examination.  The veteran's 
medical history was noted.  The examination also noted 
numerous EMB/nerve conduction studies of record, none of 
which were found to show any evidence of a severe 
polyneuropathy and which, together, were indicated to show no 
evidence of any progression.  The examiner also noted the 
June 2003 VA study which found no evidence of peripheral 
neuropathy.  The veteran described his symptoms over the 
years, including numbness, tingling and pain on the right 
from his shoulder, down the trunk, and involving the leg.  
After  examination, the examiner found the veteran to have 
"bizarre dysesthetic symptoms so far not explained by any 
known anatomic peripheral or central nervous configuration."  
The examiner also noted that any toxin causing neuropathic 
damage would exert its effects in a symmetrical distribution.  
An addendum to the examination report dated in June 2005 
indicated that a cervical spine MR report indicated a focal 
right spinal chord lesion.  The report indicated that this 
"raises the possibility that [the veteran] suffers from 
central dysesthesias secondary to this cord lesion which is 
at the level of significant spinal stenosis."  Finally, a 
second addendum dated in July 2005, and submitted by a 
neurologist, added this final assessment:  "Dysesthetic 
symptoms that may result from spinal cord lesion described in 
the MR report of 5/25/05.  There is no way to verify this 
possibility....  It is less likely as not the dysesthetic 
symptoms are related/due to military service including any 
herbicide exposure and was not manifest one year after 
service."

Based on the foregoing, the veteran's claim of service 
connection for peripheral neuropathy must be denied.  The 
medical evidence in this case does not indicate that the 
veteran currently has peripheral neuropathy.  And without a 
current diagnosis, a claim for entitlement to service 
connection for this condition cannot be sustained.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition, the veteran's dysesthetic symptoms, diagnosed by 
the VA examiners in the 2005 reports, were found not to be 
related/due to military service including any herbicide 
exposure, and were found not to be manifest one year after 
service.  Although the Board does not question the sincerity 
of the veteran's conviction that his symptoms are related to 
service or his Agent Orange exposure, the Board notes that, 
as a lay person, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions; see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

While the Board notes that the veteran's claims file contains 
one positive indication of peripheral neuropathy, accompanied 
by an opinion that this condition is linked to his service, 
the May, June and July 2005 examiners, who reviewed the 
veteran's claims file in connection with his examination, 
found no peripheral neuropathy and also found that the 
veteran's symptoms were not the result of his service or his 
exposure to Agent Orange.  Because of the careful review 
undertaken by the VA examiners in light of the veteran's 
medical history, the Board finds that the findings of the 
2005 VA examiners should carry the most weight in this case.  
See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 
854 (Fed. Cir.1999) (unpublished decision), cert. denied 120 
S.Ct. 1251 (2000) (it is not error for the Board to value one 
medical opinion over another, as long as a rationale basis 
for doing so is given).

The medical evidence in this case is against a showing that 
the veteran's condition is related to service, to include his 
presumed exposure to herbicides such as Agent Orange while 
serving in the Republic of Vietnam.  There is therefore no 
basis upon which to establish service connection.


ORDER

Service connection for peripheral neuropathy, to include as 
secondary to exposure to herbicides, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


